DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 

Claims 1, 4, 8, 19, and 20 have been amended as per the amendment filed on 9/21/2022.
Currently Claims 1-20 are pending and prosecuted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, US Patent Publication 2019/0130822, in further view of Lee et al., US Patent Publication 2019/0096959, henceforth known as Lee.

Regarding Claim 1, Jung discloses a display device (Abstract; a device) comprising: 
a display panel (Figure 7; [0142]; [0144]; a display 720); and 
a sensor panel under the display panel (Figure 7; [0137]; [0142]; [0144]; a board 710 with a least one component 740, referred to as a sensor), and comprising: 
a fingerprint sensor ([0142]; the at least one component 740 can be a fingerprint sensor); 
a proximity sensor ([0142]; the at least one component 740 can be proximity sensor); a first edge of the sensor panel in a plan view (Figure 6A-6B and 7; [0130-134]; [0142]; the board 710 inherently has a top edge in a plan view) and 
an illuminance sensor ([0142]; the at least one component can be a illuminance sensor), a second edge of the sensor panel in a plan view, wherein the second edge extends a first direction and the first edge extends a second direction crossing the first direction (Figure 6A-6B and 7; [0130-134]; [0142]; the board 710 inherently has a side edge in a plan view, where the top edge extends along a first direction, and a second edge extends along a second direction that crosses the first direction. This can be seen in Figures 6A-6B, with the top and sides of the electronic device 60).
However, Jung does not disclose the display panel comprising a display area comprising a green pixel, and an infrared light emitting element in a same row or a same column as the green pixel;
a proximity sensor between the fingerprint sensor and a first edge of the sensor panel in a plan view; and
an illuminance sensor between the fingerprint sensor and a second edge of the sensor panel in a plan view, and adjacent to the proximity sensor.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the fingerprint sensor, proximity sensor, and illuminance sensor, described in Jung, such that the proximity sensor is between the fingerprint sensor and a first edge of the sensor panel in a plan view; and the illuminance sensor is between the fingerprint sensor and a second edge of the sensor panel in a plan view, while also being adjacent to the proximity sensor, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
However, Jung doesn’t explicitly disclose the display panel comprising a display area comprising a green pixel, and an infrared light emitting element in a same row or a same column as the green pixel.
Lee et al., US Patent Publication 2019/0096959, teaches a light emitting display device in which a pixel group PXG, comprises of a red, green, blue, and infrared ray light emitting diode, disposed in a display area. As seen in Figure 1, the green and the infrared ray light emitting diode are arranged in the same row (Figure 1; [0019]; [0039];).
It would have been obvious to one of ordinary skill in the art, before, the effective filing date of the claimed invention, to modify the teaching of Jung to further include the teachings of Lee in order to provide the display panel comprising a display area comprising a green pixel, and an infrared light emitting element in a same row or a same column as the green pixel. The motivation to combine these analogous arts is because Lee teaches an arrangement of the pixels with the infrared light emitting diode and also teaches that the use of infrared ray light emitting diode is required for a function such as an illuminance sensor, a proximity sensor, a fingerprint sensor (Lee: Figure 1; [0037];) 


Regarding Claim 3, The combination of Jung and Lee teaches wherein the proximity sensor and the illuminance sensor are adjacent to the first and second edges of the sensor panel (Jung: Figure 7; [0142]; the at least one component 740, which can be a be a proximity sensor and a illuminance sensor, are depicted in Figure 7 as adjacent to the first and second edges of the board 710).

Regarding Claim 12, The combination of Jung and Lee teaches wherein the proximity sensor is adjacent to an upper end of the sensor panel in a plan view (Jung: Figure 6A-6B and 7; [0142]; the at least one component 740, which can be a be a proximity sensor, are depicted in Figure 7 as adjacent an edge of the board 710 which is the upper end of the sensor panel, as seen in Figures 6A-6B).

Regarding Claim 13, The combination of Jung and Lee doesn’t explicitly teach doesn’t explicitly teach wherein the illuminance sensor is adjacent to left and right sides of the sensor panel in a plan view.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the illuminance sensor, as described in Jung, to be adjacent to the left and right sides of the board 710 in a plan view, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, and because Jung teaches that there is at least one component 740, which can include an illuminance sensor (Jung: [0142]) thereby suggested there can be a plurality of illuminance sensors.


Regarding Claim 14, The combination of Jung and Lee doesn’t explicitly teach wherein the illuminance sensor is adjacent to a lower end and left and right sides of the sensor panel in a plan view.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the illuminance sensor, as described in Jung, to be adjacent to the lower end, left, and right sides of the board 710 in a plan view, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, and because Jung teaches that there is at least one component 740, which can include an illuminance sensor (Jung: [0142]) thereby suggested there can be a plurality of illuminance sensors.


Regarding Claim 15, The combination of Jung and Lee doesn’t explicitly teach wherein the illuminance sensor is adjacent to one of left and right sides of the sensor panel in a plan view.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the illuminance sensor, as described in Jung, to be adjacent to one of the left and right sides of the board 710 in a plan view, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.



Regarding Claim 16, The combination of Jung and Lee teaches wherein the display panel comprises: 
a first display area comprising a first transmissive area, and a first pixel adjacent the first transmissive area (Jung: Figure 6A-6B, 7, 10A-11; [0164-0166]; [0172-0176]; a first display area, such as 622, comprising of second areas 10242 (transmissive area), surrounding by first areas 10242, having a first pixel density. As shown in Figure 11, 11242, is an areas through with external light can pass, whereas area 11241 has a first pixel density); 
a second display area around the first display area, and comprising a second pixel (Jung: Figure 6A-6B, 7, 10A-11; [0164-0166]; [0172-0176]; the examiner considers “a second display area” to surrounded the “first display area” as described above, which also comprises of a first pixel density); and 
a third display area around the second display area, and comprising a second transmissive area, and a third pixel adjacent the second transmissive area (Jung: Figure 6A-6B, 7, 10A-11; [0164-0166]; [0172-0176]; the examiner considers “a third display area” to surrounded the “second display area” as described above, which also comprises of a second areas 10242 (transmissive area) surrounded by first areas 10242, having first pixel density at areas where sensors/components 626 and 627 are located);.


    PNG
    media_image1.png
    589
    723
    media_image1.png
    Greyscale


Regarding Claim 17, The combination of Jung and Lee teaches wherein the third display area overlaps the illuminance sensor in a plan view (Jung: Figure 6A-6B, 7, 10A-11; [0142]; [0164-0166]; [0172-0176]; as described above the third display area includes area where sensors/components 623 and 626 are, where components can include an illuminance sensor) 

Regarding Claim 18, The combination of Jung and Lee teaches wherein the third display area overlaps the proximity sensor in a plan view (Jung: Figure 6A-6B, 7, 10A-11; [0142]; [0164-0166]; [0172-0176]; as described above the third display area includes area where sensors/components 623 and 626 are, where components can include a proximity sensor)




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, US Patent Publication 2019/0130822, in further view of Lee et al., US Patent Publication 2019/0096959, henceforth known as Lee, in further view of Ueno, US Patent Publication 2020/0371597, in further view of Yeke Yazdandoost et al., US Patent Publication 2021/0064159, and in further view of Alameh et al., US Patent Publication 2017/0116455.


Regarding Claim 2, The combination of Jung and Lee doesn’t explicitly teach wherein each of the fingerprint sensor, the proximity sensor, and the illuminance sensor comprises at least one photo sensor.
	Ueno, US Patent Publication 2020/0371597, teaches wherein an illuminance sensor may be configured as a photodiode or a photo-transistor (photo-sensor) (Ueno: [0042];)
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Jung and Lee to further include the teachings of Ueno in order to provide wherein the illuminance sensor comprises at least one photo sensor. The motivation to combine these analogous arts is because Ueno teaches that an illuminance sensor may be configured as a photodiode or a photo-transistor (Ueno: [0042];).
	However, the combination of Jung, Lee, and Ueno doesn’t explicitly teach wherein each of the fingerprint sensor, and the proximity sensor comprises at least one photo sensor.
	Yeke Yazdandoost et al., US Patent Publication 2021/0064159, teaches an optical fingerprint sensor comprising an array of photodiodes ([0021]; Claim 32;).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Jung, Lee, and Ueno to further include the teachings of Yeke Yazdandoost in order to provide wherein each of the fingerprint sensor comprises at least one photo sensor. The motivaiton to combine these analogous arts is because Yeke Yazdandoost teaches an optical fingerprint sensor can comprise of an array of photodiodes ([0021]; Claim 32;).
	However, the combination of Jung, Lee, Ueno, and Yeke Yazdandoost doesn’t explicitly teach wherein the proximity sensor comprises at least one photo sensor.
	Alameh et al., US Patent Publication 2017/0116455, teaches wherein a proximity sensor comprise of an infrared photodiode to detect infrared emission form an object external to the housing of the electronic device ([0085];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Jung, Lee, Ueno, and Yeke Yazdandoost to further include the teachings of Alameh in order to provide wherein the proximity sensor comprises at least one photo sensor. The motivation to combine these analogous arts is because Alameh teaches a proximity sensor can comprise of an infrared photodiode (Alameh: [0085];)


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, US Patent Publication 2019/0130822, in further view of Lee et al., US Patent Publication 2019/0096959, henceforth known as Lee, and in further view of Choi et al., US Patent Publication 2019/0115415, henceforth known as Choi.

Regarding Claim 4, The combination of Jung and Lee doesn’t explicitly wherein the display panel comprises: 
a non-display area around the display area.
Choi et al., US Patent Publication 2019/0115415 teaches wherein a display panel comprises of a display area 310, and a non display area 320 at an edge of the display area 310 that also surrounded it (Figure 6; [0109];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Jung and Lee to further include the teachings of Choi in order to provide a non-display area around the display area. The motivation to combine these analogous arts is because Choi teaches the non-display area includes the scan driver, data driver, and various lines connected to the pixels PX for driving the pixels in the display area (Figure 6; [0109];)

Regarding Claim 5, The combination of Jung, Lee and Choi teaches wherein the fingerprint sensor, the proximity sensor, and the illuminance sensor are overlapped by the display area in a plan view (Jung: Figure 7; [0142]; Choi: Figure 6; [0005]; [0109]; the display area overlaps the at least one component that comprises of proximity sensor, fingerprint sensor, and illuminance sensor ).

Regarding Claim 6, The combination of Jung, Lee and Choi teaches wherein the infrared light emitting element overlaps the proximity sensor in a plan view (Jung: Figure 7; [0142]; Lee: Figure 1; [0019]; [0039]; since the display area comprises of pixel groups that comprise of infrared ray light emitting diodes that overlap the area comprising of the at least one component that is the proximity sensor, the examiner considers the infrared ray light emitting diodes to “overlap” the proximity sensor in a plan view ).

Regarding Claim 7, The combination of Jung, Lee and Choi teaches wherein the infrared light emitting element is adjacent to the non-display area (Lee: Figure 1; [0019]; [0039];Choi: Figure 6; [0005]; [0109]; the non-display area surrounded the display area, where the display area comprises of pixel groups that each contains a infrared ray light emitting diode, the infrared ray light emitting diode is adjacent to the non-display area).


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, US Patent Publication 2019/0130822, in further view of Lee et al., US Patent Publication 2019/0096959, henceforth known as Lee, in further view of Wu et al., US Patent Publication 2021/0248344, henceforth known as Wu.

Regarding Claim 9, The combination of Jung and Lee doesn’t explicitly teach further comprising an infrared cut filter between the display panel and the sensor panel, and overlapping the fingerprint sensor in a plan view.
	Wu et al., US Patent Publication 2021/0248344 discloses an optical fingerprint identification module 303 comprises of an infrared (IR) film 42, disposed over the optical fingerprint sensor 43. The optical fingerprint identification module 303 is disposed underneath the screen 301 (Figure 4; [0043-0046];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinatinal teachings of Jung and Lee to further include the teachings of Wu in order to provide replacing the fingerprint sensor of Jung with the optical fingerprint identification module as described in Wu in order to provide an infrared cut filter between the display panel and the sensor panel, and overlapping the fingerprint sensor in a plan view. The motivation to combine these analogous arts is because Wu teaches that the optical fingerprint indemnification module realizes fingerprint imaging and allows for the filtering of infrared light (Wu: Figure 4; [0043-0046];)

Regarding Claim 10, The combination of Jung, Lee, and Wu teaches wherein the infrared cut filter does not overlap the illuminance sensor in a plan view (Jung: [0142];  Wu: Figure 4; [0043-0046]; because the IR filter is specifically described as being disposed over the optical fingerprint sensor, is not considered as not overlapping the illuminance sensor).

Regarding Claim 11, The combination of Jung, Lee, and Wu teaches wherein the infrared cut filter does not overlap the proximity sensor in a plan view (Jung: [0142];  Wu: Figure 4; [0043-0046]; because the IR filter is specifically described as being disposed over the optical fingerprint sensor, is not considered as not overlapping the proximity sensor).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, US Patent Publication 2019/0130822, in further view of Lee et al., US Patent Publication 2019/0096959, henceforth known as Lee, and in further view of Wu et al., US Patent Publication 2021/0248344, henceforth known as Wu.


Regarding Claim 19, Jung discloses a display device (Abstract; a device) comprising: 
a display panel (Figure 7; [0142]; [0144]; a display 720); 
a sensor panel under the display panel (Figure 7; [0137]; [0142]; [0144]; a board 710 with a least one component 740, referred to as a sensor); and 
wherein the sensor panel comprises: 
a fingerprint sensor ([0142]; the at least one component 740 can be a fingerprint sensor); 
a proximity sensor ([0142]; the at least one component 740 can be proximity sensor);  a first edge of the sensor panel in a plan view (Figure 6A-6B and 7; [0130-134]; [0142]; the board 710 inherently has a top edge in a plan view) and  
an illuminance sensor ([0142]; the at least one component can be a illuminance sensor), a second edge of the sensor panel in a plan view, wherein the second edge extends a first direction, and wherein the first edge extends a second direction crossing the first direction (Figure 6A-6B and 7; [0130-134]; [0142]; the board 710 inherently has a side edge in a plan view, where the top edge extends along a first direction, and a second edge extends along a second direction that crosses the first direction. This can be seen in Figures 6A-6B, with the top and sides of the electronic device 60).
However, Jung does not disclose the display panel comprising a display area comprising a green pixel, and an infrared light emitting element in a same row or a same column as the green pixel,
an infrared cut filter between the display panel and the sensor panel,
a proximity sensor between the fingerprint sensor and a first edge of the sensor panel in a plan view; and
an illuminance sensor between the fingerprint sensor and a second edge of the sensor panel in a plan view, and adjacent to the proximity sensor,
wherein the infrared cut filter overlaps the fingerprint sensor, and does not overlap the illuminance sensor or the proximity sensor, in a plan view.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the fingerprint sensor, proximity sensor, and illuminance sensor, described in Jung, such that the proximity sensor is between the fingerprint sensor and a first edge of the sensor panel in a plan view; and the illuminance sensor is between the fingerprint sensor and a second edge of the sensor panel in a plan view, while also being adjacent to the proximity sensor, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
However, Jang does not explicitly teach the display panel comprising a display area comprising a green pixel, and an infrared light emitting element in a same row or a same column as the green pixel,
an infrared cut filter between the display panel and the sensor panel, wherein the infrared cut filter overlaps the fingerprint sensor, and does not overlap the illuminance sensor or the proximity sensor, in a plan view.
Lee et al., US Patent Publication 2019/0096959, teaches a light emitting display device in which a pixel group PXG, comprises of a red, green, blue, and infrared ray light emitting diode, disposed in a display area. As seen in Figure 1, the green and the infrared ray light emitting diode are arranged in the same row (Figure 1; [0019]; [0039];).
It would have been obvious to one of ordinary skill in the art, before, the effective filing date of the claimed invention, to modify the teaching of Jung to further include the teachings of Lee in order to provide the display panel comprising a display area comprising a green pixel, and an infrared light emitting element in a same row or a same column as the green pixel. The motivation to combine these analogous arts is because Lee teaches an arrangement of the pixels with the infrared light emitting diode and also teaches that the use of infrared ray light emitting diode is required for a function such as an illuminance sensor, a proximity sensor, a fingerprint sensor (Lee: Figure 1; [0037];)
However, the combination of Jung and Lee doesn’t explicitly teach an infrared cut filter between the display panel and the sensor panel, wherein the infrared cut filter overlaps the fingerprint sensor, and does not overlap the illuminance sensor or the proximity sensor, in a plan view.
Wu et al., US Patent Publication 2021/0248344, discloses an optical fingerprint identification module 303 comprises of an infrared (IR) film 42, disposed over the optical fingerprint sensor 43. The optical fingerprint identification module 303 is disposed underneath the screen 301 (Figure 4; [0043-0046];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Jung to further include the teachings of Wu in order to provide replacing the fingerprint sensor of Jung with the optical fingerprint identification module as described in Wu in order to provide an infrared cut filter between the display panel and the sensor panel, and overlapping the fingerprint sensor in a plan view. The motivation to combine these analogous arts is because Wu teaches that the optical fingerprint indemnification module realizes fingerprint imaging and allows for the filtering of infrared light (Wu: Figure 4; [0043-0046];).
	Therefore, the combination of Jang and Wu teaches wherein the infrared cut filter overlaps the fingerprint sensor, and does not overlap the illuminance sensor or the proximity sensor, in a plan view (Jung: [0142]; Wu: Figure 4; [0043-0046]; because the IR filter is specifically described as being disposed over the optical fingerprint sensor, is not considered as not overlapping the proximity sensor).

Allowable Subject Matter

Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Ji et al., US Patent Publication 2021/0399061, teaches a pixel arrangement in which the blue sub pixel is larger than the red and green sub-pixel, and the red sub-pixel is larger than the green sub-pixel (Figure 1; [0044];).

Lin, CN 108493215, discloses a pixel arrangement comprising of Red, Green, Blue, and Infrared, however each of them have a sub-pixel area that is approximately equal to a quarter of the area of the pixel.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699